U.S. DEPARTMENT OF HOUSING & URBAN DEVELOPMENT
SETTLEMENT STATEMENT

‘Opttonad Form for Transactions without Sater
AND ADDRESS OF BORROWER:
Todaro

and St.
PA 15466

 

2nd St
PA 15466
County, Pennsylvania

1400, TOTAL SETTLEMENT CHARGES (enter on line 1602)

a copy

Borrower

 

Cartifiad to be a true copy.

Form HUD-1A (2/94) ref, RESPA

 

NAME AND ADDRESS OF LENDER:

Wells Fargo Bank, NLA.
2701 Wells Farga Way
Minneapolls, MN 55487

: Sattioment Service
PLAGE OF SETTLEMENT, 736 2nd St.
Nowell, PA 16466

SETTLEMENT DATE: Auguat 14, 2008 Disburse.Gal1 7/09

LOAN NUMBER:

Payoff

NET SETTLEMENT
. Loan Amount 69,190.00

. Plus CastvCheck from

Bowes a.o0

. Minus Total Settlement
Charges (ine 1400)

. Minus Total Disbursements |
to Others (line 1520)

. Equals Disbursements to
Borrower (after expiration

of any applicable resclasion
§,389.12 period required bylaw) = /$

attests LOA
Economy Settlement Service
Settlemant Agent

228.22 LU”

{OQ O496 (E9S1NI9/ ESS1830 79)
